267 S.W.3d 760 (2008)
ASSET ACCEPTANCE, LLC, as Assignee of Bally's Total Fitness Clubs, Plaintiff/Respondent,
v.
Dina EASTER, Defendant/Appellant.
No. ED 90813.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 21, 2008.
Application for Transfer Denied November 25, 2008.
Mitchell B. Stoddard, Clayton, MO, for appellant.
Mayer Simcha Klein, Michael Joseph Payne-co-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., MARY K. HOFF, J.

ORDER
PER CURIAM.
Dina Easter (Appellant) appeals the trial court's judgment imposing sanctions against her for failing to appear at her deposition. The trial court entered a default judgment in favor of Respondent Asset Acceptance, LLC (Asset) and dismissed Easter's counterclaim. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).